DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.  Claims 1-4, 6-8, and 11 are pending, claim 1 is currently amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The Applicant has amended claim 1 to recite, that in addition to the trimming blade being configured for attachment to a shaving head, that the plurality of teeth of the trimming blade system extend forwardly from the shaving blades of the shaving head.  However, the preamble to claim 1, is to “A trimming blade system”.  It is therefore not clear as the Applicant is claiming the structure of the trimming blade system in terms of the shaving head, which is not part of the trimmer, whether they are claiming the combination of the trimming blade system and the shaving head and the claims are incongruently titled or alternatively how the limitations of the shaving head affect the claimed structure to the trimming blade system. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nicoll et al. (U.S. Publication 2010/0011586), herein referred to as Nicoll in view of Psimadas et al. (U.S. Publication 2013/0199346), herein referred to as Psimades and Rehbein et al. (U.S. Publication 2011/0308087), herein referred to as Rehbein. 
In regards to claim 1, Nicoll discloses a trimming blade system (figs. 29-31) comprising: a trimming blade head (1) having a comb (3) provided thereon, and a blade (6) including a cutting edge (5); the comb (3) including a plurality of teeth (3; Fig. 30 ) which overlap the cutting edge (5; fig, 29), each of the teeth being stepped to form rearwardly directed shoulders (9); each one of the teeth having two lateral sides that taper toward the shoulder, and the cutting edge (5) is positioned adjacent the shoulder; the trimming blade head (1) being configured for attachment to a shaving head (“In one embodiment the hair trimming unit is designed as a unit adapted to be disposed on a safety razor cartridge. The hair trimming unit can be fixedly attached to the safety razor cartridge so that the safety razor can be used for normal shaving when held in one orientation and can be used for hair trimming when held in another, reverse orientation” (paragraph [0011])).

    PNG
    media_image1.png
    619
    1376
    media_image1.png
    Greyscale

Nicoll does not disclose that the plurality of teeth of the comb extend forwardly of from the shaving blades, however, the shaving head is not a part of the claimed trimming blade system.  To the extent that it can be argued that the claim limitations invoke structure, attention is also directed to the Psimades and Rehbein shaving and trimming devices, which are not being cited in combination but rather to set forth the state of the art at the time of the invention.  Both Psimades and Rehbein disclose that the trimming device can formed as a separate part that is mounted overtop of the shaving cartridge.  Psimades and Rehbein have been reproduced below for convenience. As Nicoll discloses several embodiments wherein the trimmer is either incorporated directly on the shaving cartridge or at the opposite end of a razor blade handle opposite a shaving cartridge, Nicoll acknowledges the benefits of combining a shaving head and trimmer assembly.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have combined the Figure 29 trimmer embodiment of Nicoll with a shaving head such that the trimmer overlapped the top of the shaver and the comb teeth extended over the front of the shaving blades such as taught by both Psimades and Rehbein to comb the benefits of a trimmer head with a shaving system such that the user has both shaving and trimming options available to them in one compact tool. 

    PNG
    media_image2.png
    1072
    1493
    media_image2.png
    Greyscale

In regards to claim 2, the modified device of Nicoll discloses wherein the trimming blade head includes a cover plate (clamping bar 8; fig. 3) and wherein a front and a rear of the trimming blade head (1) corresponds, respectively, to a front and a rear of the cover plate (8).
In regards to claim 3, the modified device of Nicoll discloses wherein the cover plate (8) is disposed adjacent to a top surface of the blade (6; fig. 3)
In regards to claim 4, the modified device of Nicoll discloses wherein the plurality of teeth (3) project forwardly toward and/or from the front of the trimming blade head (1; see figs. 29 and 31).
In regards to claim 6, the modified device of Nicoll discloses wherein the trimming blade head (1) includes a support plate (8), wherein a spacer (pins 7) is disposed between the blade (1) and the support plate (8).
Alternatively, in regards to claims 6 and 7, the modified device of Nicoll discloses wherein an upper face of the spacer (annotated below) is disposed adjacent to a lower face of the blade and a lower face of the spacer (annoted below) is disposed adjacent to an upper face of the support.

    PNG
    media_image3.png
    531
    703
    media_image3.png
    Greyscale

In regards to claim 8, the modified device of Nicoll discloses wherein a lower face of each of the plurality of teeth (near 5; fig. 29) is flat and in contact with the blade (6).
In regards to claim 11, the modified device of Nicoll discloses wherein the two lateral sides (the sides each have a surface) include lateral faces, wherein the lateral faces are parallel to each other (on left/right side of teeth).

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. The Applicant contends that Nicoll does not disclose that the trimming blade head comb teeth extend forwardly from the shaving head.  Although as noted above, the shaving head is not part of the trimming blade system, and therefore not claimed subject matter.  However, as attaching a trimming blade system over a shaving head cartridge is known in the prior art, such as demonstrated by both Psimades and Rehbein one or ordinary skill in the art would have been capable of modifying the Nicoll trimmer in the same way for attachment over a shaving cartridge to combine the benefits of a trimmer on a shaving system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724